Accidental death benefits were sought in this ease on account of the death of a member of the State Retirement System. The decedent had been employed as a junior civil engineer for many years in the New York State Department of Public Works. On March 12, 1951, the decedent was a member of a survey party engaged in a staking out operation on a right of way. In the course of this work, he was required to climb a steep slope on the north side of Bear Mountain in the lower Hudson valley. The slope was icy and frozen and was covered with snow. The decedent complained of a pain in his chest and shortness of breath during the morning and he was relieved of his duties on the slope. The next morning he *899died of an acute coronary thrombosis. The Comptroller rejected the widow’s claim for accidental death benefits, holding that the decedent’s death was not due to an accident within the meaning of section 81 of the Civil Service Law. For the reasons stated in Matter of Odell v. McGovern (283 App. Div. 585) decided today, we find that the Comptroller acted within the permissible range of his power in rejecting the claim. No material and competent evidence was excluded by the hearing officer. Determination unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 284 App. Div. 816.]